Citation Nr: 0709652	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1959 to 
April 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In a June 
2002 rating decision, the RO denied service connection claims 
for bilateral hearing loss, tinnitus, left temple, forehead 
and headache condition, and left ankle and hip condition.  
The veteran initiated an appeal on the claims of service 
connection for the left ankle, scar, headache, and hearing 
loss disorders in March 2003.  An RO rating decision in June 
2004 granted service connection for scars of the forehead and 
nose, and assigned an initial 10 percent evaluation.  The RO 
also granted service connection for bilateral hearing loss, 
assigning a noncompensable (0 percent) rating effective 
January 25, 2002.  In June 2004, the RO issued a Statement of 
the Case (SOC) on the issues of service connection for 
tinnitus, headaches and left ankle condition.  In August 
2004, the veteran perfected his appeal with respect to the 
headache disorder claim, and filed a notice of disagreement 
with respect to the initial rating for bilateral hearing 
loss.  An SOC was issued on the hearing loss claim in 
December 2004.  In a form 9 filed in January 2003, the 
veteran limited his appeal to the issues of service 
connection for migraine headaches and a higher initial rating 
for hearing loss.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level I hearing 
loss in both ears.

2.  The competent medical evidence of record relates the 
current migraine headaches to a head injury in service.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.7, 4.85, 4.86 (2006).

2.  Resolving all doubt, migraine headaches were incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for bilateral hearing loss and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a September 2004 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to send VA any relevant evidence in his possession 

While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claim in June 2004, as required by 38 U.S.C.A. § 5103(a), the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  As the veteran was granted service connection and 
an assigned evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute.  
The September 2004 VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, subsequent process and adjudication were 
accomplished by the RO as evidenced by the December 2004 
statement of the case.  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
new disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided an examination, 
which is sufficient to determine the current severity of the 
veteran's hearing loss.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

The Board has considered the veteran's service connection 
claim for migraine headaches with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome noted below, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Increased rating for hearing loss

The RO granted service connection for bilateral hearing loss 
in June 2004, assigning a noncompensable (0 percent) rating, 
effective January 25, 2002.  The veteran appealed this 
action, asserting that he was entitled to a higher disability 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On the authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
60
65
44
LEFT
15
25
50
55
36

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
For the summary of audiologic test results, the examiner 
noted that hearing was within normal limits bilaterally in 
the low and mid frequencies, with moderate to severe 
bilateral high frequency sensorineural hearing loss.  Word 
recognition performance was excellent in both ears.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 0 percent for bilateral loss.  
Specifically, the audiological findings when applied to the 
above cited rating criteria translate to literal designations 
of Level I hearing in both ears.  These audiological findings 
do not support the assignment of a rating higher than 0 
percent under applicable regulations.  See 38 C.F.R. §§ 4.85, 
4.87, Tables VI and VII.  The veteran's acuity also does not 
fall under the exceptional patterns of hearing impairment, as 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is not shown to be 55 
decibels or more; or 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.   

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current 0 percent rating.  However, as previously stated, the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).     

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's hearing loss disability warranted 
a rating higher than 0 percent.  For this reason, "staged 
ratings" are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's bilateral hearing loss 
disability more closely approximates the criteria for a 0 
percent rating under 38 C.F.R. § 4.85.  See 38 C.F.R. § 4.7.  
In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the evidence is 
not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's hearing loss disability.  In this regard, a 
June 2004 VA examination report noted that the veteran was 
retired.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his hearing loss disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Service connection for migraine headaches

The veteran seeks service connection for migraine headaches.  
Specifically, he contends that he has suffered from migraines 
since a head injury that he sustained in a motor vehicle 
accident in service.  He thus asserts that he is entitled to 
disability compensation for his migraines.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows that the veteran has a current 
diagnosis of migraine headaches, as manifested in a June 2004 
VA examination report.

The next issue is whether there is evidence of any in-service 
incurrence of migraine headaches.  A November 1959 hospital 
record notes that the veteran was a passenger in a privately-
owned vehicle traveling on Highway 101 on September 19, 1959, 
which hit an on-coming car that made a sudden left turn in 
front of them.  The veteran reportedly was taken by civilian 
ambulance to a hospital and then immediately taken to the 
Marine Corps Air Station.  A private ambulance record notes a 
diagnosis of head injury, unconscious.  The service medical 
records further show that the veteran incurred an avulsion 
laceration and abrasion of the head in an auto accident on 
September 19, 1959.  The veteran reportedly was a sleeping 
passenger in a private auto involved in an auto vs. auto 
accident and was unaware of surrounding circumstances.  There 
was a questionable history of unconsciousness.  For 
treatment, the area of the wound was debrided and excised and 
closed with silk.  There was no artery or nerve involvement.  
On September 21, 1959, the dressings were changed.  The 
veteran showed no sequela from the head injury and was 
advised to report to his medical activity for wound redress 
and suture removal on September 25, 1959.  He was discharged 
as fit for duty on September 21, 1959.

A previous service medical record also notes that the veteran 
hit his forehead on a bunk in March 1959, rendering himself 
unconscious for a few minutes.  Physical examination revealed 
a hematoma on the right frontal area.  Pupils were equal and 
red; and skull series and neurological examination was 
negative.  The veteran was discharged as fit for duty the 
next day.

As the record shows a current diagnosis of migraine headaches 
and in-service head injuries, the determinative issue is 
whether these are related.

A June 2004 VA examiner noted that the veteran's claim file 
was available for review.  The examiner noted the veteran's 
history of being a passenger asleep in the right front seat 
of a car when it hit another car broadside at moderately high 
speed in service.  The examiner further noted that the 
veteran reportedly was thrown through the windshield, 
sustaining numerous lacerations of the forehead and nose.  A 
detailed description of the onsite injury was not available; 
the only record found in the claims file pertaining to the 
injury was a hospital discharge note after six days of 
hospitalization, which reported an apparent loss of 
consciousness.  The injury or care given during the 
hospitalization was not described, specifically the number of 
sutures or material of the sutures.  The examiner also noted 
that in addition to this major head injury, the veteran 
sustained a head injury in March 1959 when he hit his head on 
a bunk and sustained a hematoma.  The veteran reported a 
substantial headache for some days after this, as well as 
intermittent headaches over the duration of his naval 
service, some of which were quite severe.  The examiner noted 
that the head injury sustained in 1959 resulted in a six-day 
hospitalization, indicating that there was obviously very 
severe injury.  The examiner further indicated that lacking 
adequate medical records, this was the only indication of the 
severity that was documented.  In consideration of the degree 
of severity, the examiner found that a concussion was likely 
and that the veteran's headaches, which started while he was 
on active duty, but were not documented, were more likely 
than not secondary to the head injury that occurred in the 
motor vehicle accident.  The examiner further found that the 
headaches had persisted through the years and continued to 
have characteristics of migraines and that these migraines 
were as likely as not a result of his service-connected 
trauma.  

Upon review, some of the information relied on by the June 
2004 examiner in forming the favorable opinion does not 
appear in the service medical records.  Specifically, there 
is no note that the veteran was thrown through the windshield 
at the time of the accident.  He was hospitalized for three 
days for his head injury, rather than six.  Also, there is no 
record of complaints of headaches in service, although this 
was acknowledged by the examiner.  It thus appears that the 
examiner was given an impression of a head injury more severe 
than was actually documented.  Nonetheless, based on the 
reports of the accident in the service medical records, it 
was not unreasonable for the examiner to conclude that the 
veteran's head injury was severe.  The veteran's car hit 
another car head on while traveling at a moderate speed on 
the highway and he was noted on the ambulance report to have 
lost consciousness.  He also was hospitalized for three days 
for his head injury, which is not significantly less than the 
six days cited by the examiner.  Even though some of the 
details were misstated, the examiner is a competent medical 
expert and provided reasons to support his medical conclusion 
that the veteran's current migraines are related to service.  
Therefore, resolving all doubt, the evidence more or less is 
in favor of the veteran, or at least is equally-balanced.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For this 
reason, service connection for migraine headaches is 
warranted.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied

Entitlement to service connection for migraine headaches is 
granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


